CHAMBERS COUNTY DISTRICT CLERK

                                                                                  FILED IN
                                                                           14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           9/16/2015 1:20:20 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                    Clerk


       PATTI L. HENRY                                               P.O. DRAWER NN
       DISTRICT CLERK                                               ANAHUAC, TEXAS 77514
       (409) 267-2432 OFFICE                                        (409) 267-8209 - Fax No.
                                        September 16, 2015
VIA TAMES PORTAL

TO: Fourteenth Court of Appeal
    301 Fannin Street
    Houston, Texas 77002

RE:    14-15-00197-CV; David E. Johnson vs. National Indemnity Insurance Company

Dear Clerk:

Please take notice that the Clerks record will be submitted to the Court on or before the 20 days
pursuant to the Courts order dated September 10, 2015.

The Appellant has requested a Clerk's record to be prepared and payment arrangements have been
made for the Clerk's record.




Cc:    David E. Johnson
       Appellant Pro-Se
       4911 Cotton Creek Drive
       Baytown, Texas
       Via Email dejaaa@yahoo.com


       Marcus R. Tucker
       Attorney at Law
       1600 Smith Street, Suite 5000
       Houston, Texas 77002-7380
       Via email Marcus.Tucker@roystonlaw.com